Case 2:18-md-02836-RBS-DEM Document 272 Filed 05/31/19 Page 1 of 2 PageID# 4430



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION



   IN RE:ZETIA(EZETIMIBE)ANTITRUST                   MDLNo. 18-nid-2836
   LITIGATION




                                              ORDER


         It is hereby ordered that the unopposed motion to extend time for Zydus Pharmaceuticals

  (USA)Inc.("Zydus")to respond to Direct Purchaser Plaintiffs' Motion to Compel and End

  Payor Plaintiffs' and Retailers' Motion for Joinder and Adoption of Direct Purchaser Plaintiffs'

  Motion to Compel is granted. The response ofZydus to Direct Purchaser Plaintiffs' Motion to

  Compel and End Payor Plaintiffs' and Retailers' Motion for Joinder and Adoption of Direct

  Purchaser Plaintiffs' Motion to Compel will be due on or before June 14, 2019.



  IT IS SO ORDERED this 31st day of May,2019.

                                                          .0^
                                                    Robert J. Krask
                                                    United States Magistrate Judge
                                               United States Magistrate Judge



   WE ASK FOR THIS:

  ZYDUS PHARMACEUTICALS(USA)INC.

  /s/Donald C. Schultz
  Donald C. Schultz(VA 30531)
  David C. Hartnett(VA 80452)
  CRENSHAW,WARE & MARTIN,PLC
  150 West Main Street, Suite 1500
  Norfolk, VA 23510
  Telephone:(757)623-3000
  Facsimile:(757) 623-5735
  dschultz@cwm-law.com
  dhartnett@cwm-law.com
Case 2:18-md-02836-RBS-DEM Document 272 Filed 05/31/19 Page 2 of 2 PageID# 4431



  and

  Stephen P. Muiphy
  Locke Lord LLP
  701 8th Street, N.W.
  Suite 700
  Washington, D.C.20001
  Telephone:(202)478-7376
  steve.murphy@lockelord.com

  Attorneysfor Zydus
